Proceeding pursuant to article 78 of the CPLR to review a determination which dismissed petitioner from his position of school teacher. By previous order of this court, dated July 11,1973, petitioner’s motion for leave to file certain affidavits and exhibits as part of the record in this proceeding was denied, with leave to renew on the argument or submission of the appeal. The motion was renewed on the argument of the appeal. Motion granted. Proceeding dismissed on the merits and determination confirmed, without costs. No opinion. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.